LOAN AGREEMENT

This Loan Agreement (the “Loan Agreement”) is entered into between TERAFORCE
TECHNOLOGY CORPORATION, a Delaware corporation (“Borrower” or “TERA”), and DON
B. CARMICHAEL (“Lender”):

1. Credit Facility. Subject to the terms and conditions set forth in this Loan
Agreement and the other agreements, instruments and documents evidencing,
securing, governing, guaranteeing and/or pertaining to the Loans, as hereinafter
defined (collectively, together with the Loan Agreement, referred to hereinafter
as the “Loan Documents”), Lender hereby agrees to provide to Borrower the credit
facility described below (the “Credit Facility”):

(a) Convertible Note. Subject to the terms and conditions set forth herein,
Lender agrees to lend to Borrower, the sum of FIVE HUNDRED THOUSAND AND NO/100
DOLLARS ($500,000.00) (the "Convertible Note”) which shall be evidenced by a
promissory note. Borrower understands and agrees that Borrower shall repay the
entire outstanding principal amount on the Convertible Note, together with all
accrued and unpaid interest theron.

2. Collateral. As collateral and security for the indebtedness evidenced by the
Convertible Note the Lender shall enter into an Inter-creditor Agreement with
the individuals that provide limited guaranties of the Borrowers’ $2,750,000
revolving credit agreement with Encore Bank dated March  , 2005 (the “Encore
Guarantors”). Such agreement will provide that claims of the Lender related to
this agreement shall be pari passu with those of the Encore Guarantors and that
the Lender will share in any collateral or security interests accruing to the
Encore Guarantors.

3. Conversion Rights and Warrants.

(a) Warrants. As an inducement to enter into this Agreement, TERA agrees to
issue to the Lender warrants to purchase an aggregate of 5,000,000 shares of
TERA’s common stock, par value $0.01 (the “Common Stock”) at an exercise price
per share of $0.10, the form of which is attached as Exhibit A (the “Warrants”).

(b) Conversion Rights. As long as the Loan is outstanding Lender shall have the
right to convert any or all of the amount of the Loan plus accrued interest then
outstanding into a number of shares of Common Stock equal to amount of the Loan
to be converted divided by $0.20.

(c) Registration Rights. The TERA further agrees to grant the registration
rights to register the resale of the shares of Common Stock to be issued
pursuant to the Conversion Rights and the Warrants and the in accordance with
the Registration Rights Agreement attached hereto as Exhibit B(the “Registration
Rights Agreement”).

(d) Subsequent Financings. Should TERA, at any time while the Convertible Note
is outstanding, issue Common Stock at a price per share less than $0.133, or
issue warrants or convertible securities that provide for an exercise or
conversion price of less than $0.133 per share, then the conversion rate in
Sections 4(b) and the Warrant exercise price in Section 4(a) above shall be
reduced to such amount and the exercise price of the warrants shall be reduced
to such amount, provided such amount is less than the conversion rate or
exercise price than in effect         .

4. Representations and Warranties of Lender. Lender represents and warrants to
TERA that he has full power and authority to execute and deliver this Agreement
and the Related Documents, and that this Agreement and Related Documents are
valid, binding and enforceable in accordance with their terms as they relate to
the Lender, except as may be limited by bankruptcy and insolvency laws, and
similar laws affecting creditors rights generally and by general principals of
equity. Lender represents and warrants that he (a) has such knowledge and
experience in financial and business matters that Lender is capable of
evaluating the merits and risks of his or her investment and has the financial
ability to assume the monetary risk associated therewith; (b) is able to bear
the complete loss of his or her investment; (c) has received such documents and
information from the TERA as such Lender has requested and has had the
opportunity to ask questions of, and receive answers from, the TERA and the
terms and conditions of the offering of the Warrants and the Common Stock to be
issued pursuant to the Conversion Rights and the Warrants and to obtain
additional information; (d) is an “accredited investor” as defined in Rule
501(a) of Regulation D promulgated under the 1933 Act; and (e) is not relying
upon any statements or instruments made or issued by any person other than the
TERA in making a decision to invest in the Shares.

5. Representations and Warranties of Borrower. Borrower hereby represents and
warrants to Lender as follows:

(a) Existence. Borrower is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware and all other states where
it is doing business, is authorized to do business in the State of Texas and has
all requisite power and authority to execute and deliver the Loan Documents.

(b) Binding Obligations. The execution, delivery, and performance of this Loan
Agreement and all of the other Loan Documents by Borrower have been duly
authorized by all necessary action by Borrower, and constitute legal, valid and
binding obligations of Borrower, enforceable in accordance with their respective
terms, except as limited by Bankruptcy, insolvency or similar laws of general
application relating to the enforcement of creditors’ rights and except to the
extent specific remedies may generally be limited by equitable principles.

(c) No Consent. The execution, delivery and performance of this Loan Agreement
and the other Loan Documents, and the consummation of the transactions
contemplated hereby and thereby, do not (i) conflict with, result in a violation
of, or constitute a default under (A) any provision of its articles of
incorporation, bylaws or other instrument binding upon Borrower, or (B) any law,
governmental regulation, court decree or order applicable to Borrower, or
(ii) require the consent, approval or authorization of any third party.

(d) Financial Condition. Each financial statement of Borrower supplied to the
Lender truly discloses and fairly presents Borrower’s financial condition as of
the date of each such statement. There has been no material adverse change in
such financial condition or results of operations of Borrower subsequent to the
date of the most recent financial statement supplied to Lender.

(e) Litigation. There are no actions, suits, arbitrations, mediations or
proceedings, pending or, to the knowledge of Borrower, threatened against or
affecting Borrower or the properties of Borrower, before any court or
governmental department, commission or board, which, if determined adversely to
Borrower, would have a material adverse effect on the financial condition,
properties, or operations of Borrower.

(f) Taxes; Governmental Charges. Borrower has filed all federal, state and local
tax reports and returns required by any law or regulation to be filed by it and
has either duly paid all taxes, duties and charges indicated due on the basis of
such returns and reports, or made adequate provision for the payment thereof,
and the assessment of any material amount of additional taxes in excess of those
paid and reported is not reasonably expected.

6. Affirmative Covenants. Until (i) the Note and all other obligations and
liabilities of Borrower under this Loan Agreement and the other Loan Documents
are fully paid and satisfied, and (ii) the Lender has no further commitment to
lend hereunder, Borrower agrees and covenants that it will, unless Lender shall
otherwise consent in writing:

(a) Accounts and Records and Information. Maintain its books and records in
accordance with generally accepted accounting principles. Borrower shall execute
such other and further documents and information as Lender may request.

(b) Right of Inspection. Permit Lender to examine, audit and make and take away
copies or reproductions of Borrower’s books and records, at all reasonable
times, and the right to examine and photocopy all such materials.

(c) Right to Additional Information. Furnish Lender with such additional
information and statements, lists of assets and liabilities, tax returns, and
other reports with respect to Borrower’s financial condition and business
operations as Lender may request from time to time.

(d) Compliance with Laws. Conduct its business in an orderly and efficient
manner consistent with good business practices, and perform and comply with all
statutes, rules, regulations and/or ordinances imposed by any governmental unit
upon Borrower and its businesses, operations and properties (including without
limitation, all applicable environmental statutes, rules, regulations and
ordinances).

(e) Taxes. Pay and discharge when due all of its indebtedness and obligations,
including without limitation, all assessments, taxes, governmental charges,
levies and liens, of every kind and nature, imposed upon Borrower or its
properties, income, or profits, prior to the date on which penalties would
attach, and all lawful claims that, if unpaid, might become a lien or charge
upon any of Borrower’s properties, income, or profits; provided, however,
Borrower will not be required to pay and discharge any such assessment, tax,
charge, levy, lien or claim so long as (i) the legality of the same shall be
contested in good faith by appropriate judicial, administrative or other legal
proceedings, and (ii) Borrower shall have established on its books adequate
reserves with respect to such contested assessment, tax, charge, levy, lien or
claim in accordance with generally accepted accounting principles, consistently
applied.

(f) Insurance. Maintain insurance, including but not limited to, fire insurance,
comprehensive property damage, public liability, worker’s compensation, business
interruption and other insurance deemed necessary or otherwise required by
Lender.

(g) Notice of Indebtedness. Promptly inform Lender of the creation, incurrence
or assumption by Borrower of any actual or contingent liabilities not permitted
under this Loan Agreement.

(h) Notice of Litigation. Promptly after the commencement thereof, notify Lender
of all actions, suits, arbitrations and proceedings before any court or any
governmental department, commission or board affecting Borrower or any of its
properties.

(i) Notice of Material Adverse Change. Promptly inform Lender of (i) any and all
material adverse changes in Borrower’s financial condition, and (ii) all claims
made against Borrower which could materially affect the financial condition of
Borrower.

(j) Additional Documentation. Execute and deliver, or cause to be executed and
delivered, any and all other agreements, instruments or documents which Lender
may request in order to give effect to the transactions contemplated under this
Loan Agreement and the other Loan Documents.

7. Negative Covenants. Until (i) the Convertible Note and all other obligations
and liabilities of Borrower under this Loan Agreement and the other Loan
Documents are fully paid and satisfied, and (ii) the Lender has no further
commitment to lend hereunder, Borrower will not, without the prior written
consent of Lender:

(a) Nature of Business. Make any material change in the nature of its business
as carried on as of the date hereof.

(b) Liquidations, Mergers, Consolidations. Liquidate, merge or consolidate with
or into any other entity.

(c) Sale of Assets. Sell, transfer or otherwise dispose of any of its assets or
properties, other than in the ordinary course of business.

(d) Liens. Create or incur any lien or encumbrance on any of its assets, other
than (i) liens and security interests securing indebtedness owing to Lender,
(ii) liens for taxes, assessments or similar charges that are (1) not yet due or
(2) being contested in good faith by appropriate proceedings and for which
Borrower has established adequate reserves, and (iii) liens and security
interests existing as of the date hereof which have been disclosed to and
approved by Lender in writing.

(e) Indebtedness. Create, incur or assume any indebtedness for borrowed money or
issue or assume any other note, debenture, bond or other evidences of
indebtedness, or guarantee any such indebtedness or such evidences of
indebtedness of others, other than (i) borrowings from Lender, and
(ii) borrowings outstanding on the date hereof and disclosed in writing to
Lender.

(f) Change in Management. Permit a change in the senior management of Borrower.

(g) Loans. Make any loans to any person or entity.

(h) Transactions with Affiliates. Enter into any transaction, including, without
limitation, the purchase, sale or exchange of property or the rendering of any
service, with any Affiliate (as hereinafter defined) of Borrower, except in the
ordinary course of and pursuant to the reasonable requirements of Borrower’s
business and upon fair and reasonable terms no less favorable to Borrower than
would be obtained in a comparable arm’s-length transaction with a person or
entity not an Affiliate of Borrower. As used herein, the term “Affiliate” means
any individual or entity directly or indirectly controlling, controlled by, or
under common control with, another individual or entity.

8. Reporting Requirements. Until (i) the Note and all other obligations and
liabilities of Borrower under this Loan Agreement and the other Loan Documents
are fully paid and satisfied, and (ii) the Lender has no further commitment to
lend hereunder, Borrower will, unless Lender shall otherwise consent in writing,
furnish to Lender:

(a) Interim Financial Statements. As soon as available, and in any event within
forty-five(45) days after the end of each fiscal quarter year-end of Borrower, a
balance sheet and income statement of Borrower as of the end of such fiscal
quarter, all in form and substance and in detail satisfactory to Lender and duly
certified (subject to year-end review adjustments) by the chief financial
officer of Borrower (i) as being true and correct in all material aspects to the
best of his or her knowledge and (ii) as having been prepared in accordance with
generally accepted accounting principles, consistently applied.

(b) Annual Financial Statements. Upon the request of Lender, Borrower shall
promptly furnish (and in all events within 30 days of such request) a fiscal
year-end financial statement of Borrower, a balance sheet and income statement
of Borrower as of the end of such fiscal year, all in form and substance and in
detail satisfactory to Lender.

(c) Guarantor’s Financial Statements. Upon the request of Lender, each Guarantor
shall promptly furnish (and in all events within 30 days of such request) a
current financial statement (including a balance sheet, cash flow statement and
statement of contingent liabilities) of such Guarantor.

(d) Compliance Certificate. Upon the request of Lender , a certificate signed by
the chief financial officer of Borrower stating that Borrower is in full
compliance with all of its obligations under this Loan Agreement and all other
Loan Documents and is not in default of any term or provisions hereof or
thereof, and demonstrating compliance with all financial covenants set forth in
this Loan Agreement.

(g) Tax Returns. Upon the request of Lender (and in all events within 30 days of
such request), copies of Borrower’s and each Guarantor’s filed federal income
tax returns.

9. Events of Default. Each of the following shall constitute an “Event of
Default” under this Loan Agreement:

(a) The failure, refusal or neglect of Borrower to pay when due any part of the
principal of, or interest on, the Note or any other indebtedness or obligations
owing to Lender by Borrower from time to time.

(b) The failure of Borrower to timely and properly observe, keep or perform any
covenant, agreement, warranty or condition required herein or in any of the
other Loan Documents.

(c) The occurrence of an event of default under any of the other Loan Documents
or under any other agreement now existing or hereafter arising between Lender
and Borrower.

(d) Any representation contained herein or in any of the other Loan Documents
made by Borrower is false or misleading in any material respect.

(e) The occurrence of any event which permits the acceleration of the maturity
of any indebtedness owing by Borrower to any third party under any agreement or
understanding.

(f) If Borrower: (i) becomes insolvent, or makes a transfer in fraud of
creditors, or makes an assignment for the benefit of creditors, or admits in
writing its inability to pay its debts as they become due; (ii) generally is not
paying its debts as such debts become due; (iii) has a receiver, trustee or
custodian appointed for, or take possession of, all or substantially all of the
assets of such party, either in a proceeding brought by such party or in a
proceeding brought against such party and such appointment is not discharged or
such possession is not terminated within sixty (60) days after the effective
date thereof or such party consents to or acquiesces in such appointment or
possession; (iv) files a petition for relief under the United States Bankruptcy
Code or any other present or future federal or state insolvency, bankruptcy or
similar laws (all of the foregoing hereinafter collectively called “Applicable
Bankruptcy Law”) or an involuntary petition for relief is filed against such
party under any Applicable Bankruptcy Law and such involuntary petition is not
dismissed within sixty (60) days after the filing thereof, or an order for
relief naming such party is entered under any Applicable Bankruptcy Law, or any
composition, rearrangement, extension, reorganization or other relief of debtors
now or hereafter existing is requested or consented to by such party; (v) fails
to have discharged within a period of thirty (30) days any attachment,
sequestration or similar writ levied upon any property of such party; or
(vi) fails to pay within thirty (30) days any final money judgment against such
party.

(g) The liquidation, dissolution, merger or consolidation of Borrower.

(h) The entry of any judgment against Borrower or the issuance or entry of any
attachment or other lien against any of the property of Borrower for an amount
in excess of $50,000 , if undischarged, unbonded or undismissed to the
satisfaction of Lender within thirty (30) days after such entry.

(i) If an officer of the Borrower or the Guarantor is convicted of a felony or
crime involving moral turpitude.

Nothing contained in this Loan Agreement shall be construed to limit the events
of default enumerated in any of the other Loan Documents and all such events of
default shall be cumulative.

10. Remedies. Upon the occurrence of any one or more of the foregoing Events of
Default, the entire unpaid balance of principal of the Note, together with all
accrued but unpaid interest thereon, and all other indebtedness owing to Lender
by Borrower at such time shall, at the option of Lender, become immediately due
and payable without further notice, demand, presentation, notice of dishonor,
notice of intent to accelerate, notice of acceleration, protest or notice of
protest of any kind, all of which are expressly waived by Borrower, (b) Lender
may, at its option, cease further advances under any of the Note and (c) Lender
may enforce all rights and remedies under the Loan Documents. All rights and
remedies of Lender set forth in this Loan Agreement and in any of the other Loan
Documents may also be exercised by Lender, at its option to be exercised in its
sole discretion, upon the occurrence of an Event of Default.

11. Rights Cumulative. All rights of Lender under the terms of this Loan
Agreement shall be cumulative of, and in addition to, the rights of Lender under
any and all other agreements between Borrower and Lender (including, but not
limited to, the other Loan Documents), and not in substitution or diminution of
any rights now or hereafter held by Lender under the terms of any other
agreement.

12. Waiver. Neither the failure nor any delay on the part of Lender to exercise
any right, power or privilege herein or under any of the other Loan Documents
shall operate as a waiver thereof, nor shall any single or partial exercise of
such right, power or privilege preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. No waiver of any provision
in this Loan Agreement or in any of the other Loan Documents and no departure by
Borrower therefrom shall be effective unless the same shall be in writing and
signed by Lender, and then shall be effective only in the specific instance and
for the purpose for which given and to the extent specified in such writing. No
modification or amendment to this Loan Agreement or to any of the other Loan
Documents shall be valid or effective unless the same is signed by the party
against whom it is sought to be enforced.

13. Benefits. This Loan Agreement shall be binding upon and inure to the benefit
of Lender and Borrower, and their respective successors and assigns, provided,
however, that Borrower may not, without the prior written consent of Lender,
assign any rights, powers, duties or obligations under this Loan Agreement or
any of the other Loan Documents.

14. Notices. All notices, requests, demands or other communications required or
permitted to be given pursuant to this Agreement shall be in writing and given
by (i) personal delivery, (ii) expedited delivery service with proof of
delivery, or (iii) United States mail, postage prepaid, registered or certified
mail, return receipt requested, sent to the intended addressee at the address
set forth on the first page hereof and shall be deemed to have been received
either, in the case of personal delivery, as of the time of personal delivery,
in the case of expedited delivery service, as of the date of first attempted
delivery at the address and in the manner provided herein, or in the case of
mail, upon deposit in a depository receptacle under the care and custody of the
United States Postal Service. Either party shall have the right to change its
address for notice hereunder to any other location within the continental United
States by notice to the other party of such new address at least thirty
(30) days prior to the effective date of such new address.

15. Construction. This Loan Agreement and the other Loan Documents have been
executed and delivered in the State of Texas, shall be governed by and construed
in accordance with the laws of the State of Texas, and shall be performable by
the parties hereto in the county in Texas where the Lender’s address set forth
on the first page hereof is located.

16. Invalid Provisions. If any provision of this Loan Agreement or any of the
other Loan Documents is held to be illegal, invalid or unenforceable under
present or future laws, such provision shall be fully severable and the
remaining provisions of this Loan Agreement or any of the other Loan Documents
shall remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance.

17. Expenses. Borrower shall pay all costs and expenses (including, without
limitation, reasonable attorneys’ fees) in connection with (i) any action
required in the course of administration of the indebtedness and obligations
evidenced by the Loan Documents, and (ii) any action in the enforcement of
Lender’s rights upon the occurrence of Event of Default.

18. Conflicts. In the event any term or provision hereof is inconsistent with or
conflicts with any provision of the other Loan Documents, the terms and
provisions contained in this Loan Agreement shall be controlling.

19. Counterparts. This Loan Agreement may be separately executed in any number
of counterparts, each of which shall be an original, but all of which, taken
together, shall be deemed to constitute one and the same instrument.

20. Facsimile Documents and Signatures. For purposes of negotiating and
finalizing this Loan Agreement, if this document or any document executed in
connection with it is transmitted by facsimile machine, it shall be treated for
all purposes as an original document. Additionally, the signature of any party
on this document transmitted by way of a facsimile machine shall be considered
for all purposes as an original signature. Any such faxed document shall be
considered to have the same binding legal effect as an original document. At the
request of any party, any faxed document shall be re-executed by each signatory
party in an original form.

21. Legal Tender. All sums payable under this Agreement must be paid in lawful
money of the United States of America that, at the time of payment, is legal
tender for the payment of public and private debts. If the date for any payment
due hereunder falls on a Saturday, Sunday or legal holiday for commercial banks
under applicable law, then such payment shall be due on the next succeeding
business day. In the event payments under this Agreement are required to be made
on the 29th, 30th, or 31st day of the month and such date does not exist in the
applicable month, the payment shall be due on the last business day of such
month. Any check, draft, money order or other instrument given in payment of all
or any portion hereof may be accepted by Lender and handled in collection in the
customary manner, but the same shall not constitute payment hereunder nor
diminish any rights of Lender except to the extent that actual cash proceeds of
such instrument are unconditionally received by Lender.

22. Independent Counsel. By his execution below, Borrower acknowledges that he
has had the right to have independent legal counsel of his own choosing review
this Agreement prior to its execution

23. Partial Invalidity. In the event that any clause or provisions of this
Agreement or any document or instrument contemplated by this Agreement shall be
held to be invalid by any court of competent jurisdiction, the invalidity of
such clause or provision shall not affect any of the remaining portions or
provisions of this Agreement.

24. Time. Time is of the essence in connection with all of the obligations
imposed under this Agreement.

25. BORROWER AND GUARANTORS VOLUNTARILY AND KNOWINGLY WAIVES ANY RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THE LOAN, THIS
AGREEMENT OR ANY OF THE LOAN DOCUMENTS.

THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

1

Executed this the 9th day of March, 2005.

BORROWER:

TERAFORCE TECHNOLOGY CORPORATION,
a Delaware corporation

By: /s/ Robert P. Capps Name: Robert P. Capps

      Title:Executive Vice President     LENDER:

DON B. CARMICHAEL

s/s Don B. Carmichael

2